Citation Nr: 0101936	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes to include consideration on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to March 
1964, and from May 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   


REMAND

Pension is payable to a veteran of a period of war, who is 
permanently and totally disabled from disability not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.342 (2000).  Permanent and total 
disability may be shown in one of two ways: (1) The veteran 
must either be unemployable due to total disability, or (2) 
if not unemployable, he must suffer from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

The laws and regulations set forth objective and subjective 
standards for determining permanent and total disability.  
Objectively, the following disabilities are considered 
productive of permanent and total disability in the average 
person: The permanent loss of use of both hands, or of both 
feet, or of one hand and one foot, or the sight of both eyes, 
or permanent helplessness, or being permanently bedridden.  
Diseases and injuries of long-standing which are actually 
totally incapacitating will also be regarded as permanently 
and totally disabling, when the probability of permanent 
improvement under treatment is remote.  38 C.F.R. §§ 
3.340(b), 4.15 (2000).

Objective measures of permanent and total disability may also 
be derived from evaluating the veteran's disabilities under 
the various Diagnostic Codes in the Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 4.15, and Part 4 (2000).  Total 
disability ratings for pension may be assigned even though 
the schedular evaluations are less than total: Provided that, 
if there is only one such disability, it shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, at least one shall be rated at 40 percent or 
more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 
3.340(a)(2), Part 4, including §§ 4.16, 4.17 (2000).

A veteran who fails to meet the above percentage requirements 
may still be granted a permanent and total rating if his 
permanent disabilities render him unable to obtain or 
maintain substantially gainful employment consistent with his 
age, occupation, and educational background.  38 C.F.R. §§ 
3.321(b)(2), 3.340(b) (1994).  See also Talley v. Derwinski, 
2 Vet. App. 282 (1992).

In regard to the veteran's claim that he is permanently and 
totally disabled for pension purposes, and unable to work, 
further development is required.  Each of the disorders or 
disabilities which may affect the veteran's ability to work 
must be evaluated under the rating criteria in the 
appropriate diagnostic code.  In this instance, the RO has 
evaluated the following conditions: traumatic arthritis, 
right elbow (10 percent); and cataracts, bilateral 
(noncompensable (not found)).  The record shows that a 
diagnosis has been made of right elbow injury and right wrist 
injury; cannot use.  This diagnosis is contained in a June 
1998 private examination report associated with Social 
Security Administration records.  Associated with that report 
is a report of X-ray examination of the right wrist in July 
1997, containing findings that there was normal anatomic 
alignment; no acute fracture noted; irregular sclerosis 
through the distal radius that may either be developmental in 
nature or represent a healed distal radial fracture; and no 
angulation or displacement was noted adjacent to the 
sclerosis.  Regarding functional ability, the examination 
report remarked that the veteran was only able to use his 
left hand, and the examiner did not know if any surgery would 
be helpful to the right arm. 

The RO has not evaluated the veteran's right wrist 
disability.  In addition, functional impairment due to the 
veteran's right wrist orthopedic disability has not been 
discussed.

The RO must accumulate medical data pertinent to the nature 
and severity of all disorders, and rate those entities under 
the VA's Rating Schedule.  The RO should make sure that each 
of the veteran's disabilities has been assigned an 
evaluation.  This means the RO has the responsibility of 
identifying all disabilities which a veteran currently has, 
determining whether or not they are permanent in nature, and 
assigning a schedular evaluation for each one of them under 
the VA's Rating Schedule.  Furthermore, the VA has a duty to 
the veteran, in cases involving nonservice-connected pension 
benefits, to provide "a thorough contemporaneous medical 
examination, one which takes into account prior medical 
records, so that the evaluation of the claimed disability 
will be a fully informed one."  Roberts at 390 (citing 38 
U.S.C.A. § 5107(a) and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)). 

The Board also notes that The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has set forth the analytical criteria which the RO 
must follow when evaluating a veteran's claim for a permanent 
and total disability rating.  This criteria was set forth in 
several decisions of the Court, such that additional 
procedural action by the RO is necessary.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The veteran should be provided a supplemental 
statement of the case which indicates what disabilities were 
considered by the RO and how each disability was evaluated.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1. The veteran should be offered the 
opportunity to identify any sources of 
post-discharge medical care for his right 
wrist disability, as well as any other 
disabilities indicated.  The veteran 
should also be asked to identify any 
current clinical record or other evidence 
of the severity of any medical disorder 
or any record relevant to the issue of 
employability.  Sufficient time should be 
allowed for the veteran to respond.

2.  The veteran should be scheduled for 
any examinations necessary to evaluate 
his right wrist disability, as well as 
any other disorders that become known in 
connection with this remand.  The purpose 
of any such necessary examination is to 
determine, in conjunction with the Rating 
Schedule, the impairment of industrial 
capacity.  The report of the 
examination(s) should include a detailed 
account of all manifestations of the 
disabilities found to be present, 
including the appropriate pathology.  
Additional examinations should be ordered 
if warranted in order to fully assess the 
veteran's disabilities.

In addition, the examiner(s) should 
render an opinion as to the severity of 
each disability found and the impact each 
disability has, whether singularly or in 
combination, on the veteran's 
employability so that they may be rated.  
The examiner(s) should also generally 
address the extent of functional and 
industrial impairment from the veteran's 
identified disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994); Martin 
(Roy) v. Brown, 4 Vet. App. 136 (1993).  
If these matters cannot be determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

3.  Thereafter, the RO should review the 
file and take any additional steps deemed 
necessary.  The RO should ensure that the 
directives of this remand are carried out 
in full, and if any are not, corrective 
action must be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the requested 
actions above, the RO should review the 
evidence and determine whether the 
veteran's claim for a permanent and total 
disability rating may be granted.  This 
readjudication should include the 
assignment of disability evaluations for 
all of the veteran's nonservice-connected 
disabilities.  The diagnostic code 
sections upon which these ratings are 
predicated should be listed in a rating 
decision.  When evaluating the veteran's 
claim for a permanent and total 
disability rating, the RO must follow the 
analytical criteria set forth in Talley 
v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992).  The veteran should then be 
provided a supplemental statement of the 
case which indicates what disabilities 
were considered by the RO and how each 
disability was evaluated.

5.  If the claim is not granted, then the 
RO must provide the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case, and 
allow him appropriate time to respond.  
Then the case should be returned to the 
Board for further appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to the 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


